DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is required to elect one species from each group below (1 from A, 1 from B, 1 from C):
Group A: variations of the first step portion:
Species A-I: Species as shown in Fig. 5 (“General Type”) and described in paragraphs 0035-0036 (from PGPub) as shown and described.
Species A-II: Species as shown in Fig. 5 (“Protrusion type”) and described in paragraphs 0035-0036 (from PGPub) as shown and described.
Species A-III: Species as shown in Fig. 5 (“Hole Type”)and described in paragraphs 0035-0036 (from PGPub) as shown and described.
Group B: variations of second step portion:
Species B-I: Species as shown in Fig. 6 (“General Type”) and described in paragraphs 0035-0036 (from PGPub) as shown and described.
Species B-II: Species as shown in Fig. 6 (“Protrusion type”) and described in paragraphs 0035-0036 (from PGPub) as shown and described.
Species B-III: Species as shown in Fig. 6 (“Hole Type”) and described in paragraphs 0035-0036 (from PGPub) as shown and described.
Group C: variations of case and vapor unit combination:
Species C-I: Species as shown in Fig. 1-6 & 9 and described in paragraphs 0031-0039 (from PGPub) with the cooling heat exchanger pipes and connected as shown and described.
Species C-II: Species as shown in Fig. 7 & 9 and described in paragraphs 0040 (from PGPub) as shown and described.
Species C-III: Species as shown in Fig. 8 & 9 and described in paragraphs 0041 (from PGPub) as shown and described.


Applicant is required, in reply to this action, to elect a single species of each of the groups (A through C) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of each species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The species are independent or distinct because variations in step portions and case & vapor unit are distinct and require individual search as the search terms would require different searches. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   The species or groupings of patentably indistinct species require a different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763